DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 1A-4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: based on Fig. 6D, a metal posts/pillars 40 are formed on second substrate 36.  In para. [0031], references to substrate 30 should be corrected to refer to substrate 36. Also refer to the rejections under 35 U.S.C. 112(a) and 112(b).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-5, 10 and 13-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In claims 3, 13 and 18, the limitation “removing portions of the second metal layer and the piezoelectric material down to the first substrate” is not supported by the original disclosure, because Figs. 5H and 6H clearly show the actual substrate is the second substrate. The first substrate has already been removed, as shown in Figs. 5F and 6F. In claims 4, 14 and 19, the limitation “wherein the first metal layer is exposed and parallel to the first substrate” is not supported by the original disclosure because Figs. 5H and 6H clearly show the actual substrate is the second substrate. The first substrate has already been removed, as shown in Figs. 5F and 6F. In claims 5, 15, and 17 (line 6), the limitation “etching into the first substrate in the cavity pattern” is not supported by the original disclosure because Fig. 6D clearly shows the etching is performed in the second substrate. In claims 10, 16, and 17 (lines 16-18) the limitation “forming a plurality of mounting pillars on the first substrate; and flip chip mounting the first substrate with the plurality of mounting pillars on to a third substrate” is not supported by the original disclosure because Figs. 7A and 7B clearly show the pillars 54 are formed on the second substrate 2. From the drawings, one of skill in the art understands the cited claim limitations are intended to refer to the second substrate. It should be noted however that the specification paragraphs [0009]-[0011] mirror the issues identified in these claims. References to “first substrate” should be reviewed and corrected as appropriate. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 10 and 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In claims 3, 13 and 18, the limitation “removing portions of the second metal layer and the piezoelectric material down to the first substrate” renders the claims indefinite because the second metal layer is formed after having removed the first substrate. Therefore, it is unclear how the second metal layer can be removed “down to the first substrate”.
In claims 4, 14 and 19, the limitation “wherein the first metal layer is exposed and parallel to the first substrate” renders the claims indefinite because the second metal layer is formed after having removed the first substrate. Therefore, is unclear how the first metal layer can be exposed and parallel to the first substrate.
In claims 5, 15, and 17 (line 6), the limitation “etching into the first substrate in the cavity pattern” renders the claims indefinite because the cavity pattern and cavity areas are formed on the second substrate. It is therefore unclear how etching into the first substrate would deepen the cavity areas.
In claim 17, lines 6 and 7, the claim limitation “the plurality of cavity areas” lacks proper antecedent basis.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7-9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamiyama (US2007/0090725A1).
Kamiyama discloses the claimed subject matter as follows (see Figs. 1-3B):
Claim 1. A method for forming a Bulk Acoustic Wave (BAW) structure comprising: 
forming a piezoelectric material (101) on a first substrate (111) (see Fig. 3A, step a); 
applying a first metal layer (112) on a top surface of the piezoelectric material (Fig. 3A, step b); 
forming a metal pattern (119c) on a second substrate (105), the metal pattern forming a cavity pattern between raised areas of the metal pattern (see Fig. 3A, step f); 
attaching the first metal layer to a top area of the metal pattern forming a plurality of cavity areas  (i.e. areas of a cavity; see Fig. 3B, step g); 
removing the first substrate (Fig. 3B, step h); and 
applying a second metal layer (113, Fig. 3B, step i) on a bottom surface of the piezoelectric material.
Claim 7. The method of Claim 1, wherein the first metal layer is formed of Molybdenum (Mo). See para. [0032].
Claim 8. The method of Claim 1, wherein the second metal layer is formed of Molybdenum (Mo). See para. [0032].
Claim 9. The method of Claim 1, wherein the piezoelectric material is a piezoelectric AIN layer. See para. [0032].
Claim 11. The method of Claim 1, wherein forming the metal pattern comprises forming a plurality of metal post/pillars, an area between the metal post/pillars forming the cavity pattern. See Figs. 1A and 2B.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4, 6, 12-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kamiyama in view of Hurwitz (US2016/0197593A1).
Kamiyama further discloses claim limitations as follows (limitations not taught are crossed out, below):
Claim 2. The method of Claim 1, comprising removing portions of the second metal layer (see Fig. 3B, step j) 
Claim 3. The method of Claim 1, comprising removing portions of the second metal layer (see Fig. 3B, step j) 
Claim 4. The method of Claim 1, comprising removing portions of the second metal layer (see Fig. 3B, step j) 
Claim 6. The method of Claim 2, comprising forming interconnects (107, 108 in Figs. 1A and 2B) on at least one 
Claim 10. The method of Claim 2, comprising: forming a plurality of mounting pillars (119a, 119b in Fig. 3A) on the first substrate; and flip chip mounting the first substrate with the plurality of mounting pillars on to a third substrate (105; see Fig. 3B, step g).
Claim 12. A method for forming a Bulk Acoustic Wave (BAW) structure comprising: forming a piezoelectric material (101) on a first substrate (111); 
applying a first metal layer (112) on a top surface of the piezoelectric material; 
forming a metal pattern (119c) on a second substrate (105), the metal pattern forming a cavity pattern between raised areas of the metal pattern; 
attaching the first metal layer to a top area of the metal pattern forming a plurality of cavity areas; 
removing the first substrate (Fig. 3B, step h); 
applying a second metal layer (113) on a bottom surface of the piezoelectric material; 
removing portions of the second metal layer 
forming interconnects (107, 108) 
Claim 13. The method of Claim 12, comprising removing portions of the second metal layer 
Claim 14. The method of Claim 12, comprising removing portions of the second metal layer 
Claim 16. The method of Claim 12, comprising: forming a plurality of mounting pillars (119a, 119b) on the first substrate; and flip chip mounting the first substrate with the plurality of mounting pillars on to a third substrate (105; see Fig. 3B, step g).

Kamiyama dos not disclose removing material as claimed, to form a plurality of BAW structures. Additionally, although Kamiyama discloses forming input/output electrodes 107 and line electrodes 108, these are not interconnects formed after obtaining a BAW structure.
Hurwitz discloses forming a structure comprising a lower electrode layer 14. A piezoelectric material layer 16, and an upper electrode layer 18i/18ii (see Figs. 1-1fii). The structure is diced by cutting through the electrode layers and the piezoelectric material layer, forming multiple BAW resonators (see Figs. 1fi and 1fii). Hurwitz also shows that it is known to form interconnects including a portion passing through the BAW structure, after manufacturing the BAW structure (see Figs. 27-30), such that connections to both electrodes are made from the same circuit layer (see for example Fig. 30).
In view of the teachings of Hurwitz, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify the process of Kamiyama such that the BAW resonators can be mass-produced. Specifically, it would have been obvious to use two large substrates as the first and second substrates, such that multiple resonators are manufactures simultaneously. Upon dicing, a structure as in Fig. 3B, step j would result, for each individual resonator. Further, it would have been obvious to one of ordinary skill in the art to form an interconnect structure passing through the piezoelectric layer, such that an electrical connection to each of the first and second metal layers can be made to a suitable circuit pattern on the second substrate. 
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kamiyama in view of Chen (CN107093994A).
Kamiyama further discloses claim limitations as follows (limitations not taught are crossed out, below):
Claim 5. 
Claim 15. 
Kamiyama does not disclose etching as claimed.
Chen discloses an invention very similar to that of Kamiyama, in which a first metal layer 500 is applied on a top surface of a piezoelectric material 400 formed on a substrate 100. In a second substrate 700 is etched a cavity 800.
Kamiyama forms the cavity by disposing metal patterns 119a, 119b on the first substrate, and 119c on the second substrate. Taking into consideration the teachings of both references, one of ordinary skill in the art before the effective filing date of the claimed invention would have found a further alternative manner of obtaining a cavity of suitable height, e.g. by disposing a metal pattern on the second substrate and also additionally performing etching, such that the overall cavity has the suitable height. One of ordinary skill in the art would have found obvious such a modification because it merely entails combining known techniques to achieve predictable results. Further, regarding etching n the cavity pattern (i.e. after forming the metal pattern on the second substrate), it would have been equally obvious to etch first and form the metal pattern later, or to first form the metal pattern, followed by etching, since the resulting structure is the same, unaffected by the order in which the two steps are performed. 
Claim(s) 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamiyama in view of Hurwitz and Chen.
Kamiyama further discloses claim limitations as follows (limitations not taught are crossed out, below):
Claim 17. A method for forming a Bulk Acoustic Wave (BAW) structure comprising: 
forming a piezoelectric material (101) on a first substrate (111); 
applying a first metal layer (112) on a top surface of the piezoelectric material; 
forming a metal pattern (119c) on a second substrate (105), the metal pattern forming a cavity pattern between raised areas of the metal pattern; 


forming a plurality of mounting pillars (119a, 119b) on the first substrate;
flip chip mounting the first substrate with the plurality of mounting pillars on to a third substrate (105), [thereby] attaching (Fig. 3B, step g) the first metal layer to a top area of the metal pattern forming a plurality of cavity areas; 
removing the first substrate (Fig. 3B, step h); 
applying a second metal layer (113) on a bottom surface of the piezoelectric material; 
removing portions of the second metal layer (Fig. 3B, step j) 
forming interconnects (107, 108) 
Claim 18. The method of Claim 17, comprising removing portions of the second metal layer (see Fig. 3B, step j) 
Claim 19. The method of Claim 17, comprising removing portions of the second metal layer (see Fig. 3B, step j) 
Claim 20. The method of Claim 17, wherein the first metal layer and the second metal layer are formed of Molybdenum (Mo). See para. [0032].
Kamiyama does not disclose removing material as claimed, to form a plurality of BAW structures. Additionally, although Kamiyama discloses forming input/output electrodes 107 and line electrodes 108, these are not interconnects formed after obtaining a BAW structure. 
Please refer to the rejection in view of Hurwitz, above. The same rationale applies.
Kamiyama also does not disclose etching as claimed. Please refer to the rejection in view of Chen. The same rationale applies.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIVIUS R CAZAN whose telephone number is (571)272-8032. The examiner can normally be reached Monday - Friday noon-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729